  8:11-cr-00251-RFR-SMB Doc # 307 Filed: 03/25/21 Page 1 of 2 - Page ID # 724




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:11CR251

           v.
                                                                  ORDER
DEWEY DEAN MILLER,

                      Defendant.


       This matter is before the Court on Dewey Dean Miller’s (“Miller”) Motion to
Withdraw Plea of Guilty (Filing No. 298). On March 3, 2021, Miller, who was then on
supervised release, see 18 U.S.C. § 3583, appeared before the Court for a revocation
hearing under Federal Rule of Criminal Procedure 32.1(b)(2). After the Court’s colloquy,
Miller admitted to violating a mandatory condition of his supervised release. The Court
accepted Miller’s admission and sentenced him to twenty-four months imprisonment,
followed by twenty-four months of supervised release.

       Miller seeks to withdraw his admission of guilt 1 because he suffered a seizure on
February 26, 2021, and now alleges he “has no memory of the hearing during which he
admitted to supervised release violation and was sentenced.” The Court has thoroughly
reviewed the record in this case. Based upon Miller’s demeanor during the hearing and his
responses to the Court’s specific questions, the Court finds he was competent to admit guilt
during the hearing and did so knowingly and voluntarily. See United States v. Martinez,
446 F.3d 878, 881 (8th Cir. 2006) (“A defendant is competent if [he] possesses a ‘sufficient

       1
         Miller seeks to withdraw his admission to violating a condition of supervised
release pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), which allows the
withdrawal of a guilty plea before a sentence is imposed if the defendant can demonstrate
“a fair and just reason for requesting the withdrawal.” Although Rule 11 does not strictly
apply to revocations of supervised release, see United States v. Iyarpeya, 772 F.3d 832 (8th
Cir. 2014), this standard is instructive under these circumstances.
  8:11-cr-00251-RFR-SMB Doc # 307 Filed: 03/25/21 Page 2 of 2 - Page ID # 725




present ability to consult with [his] lawyer with a reasonable degree of rational
understanding’ and ‘has a rational as well as factual understanding of the proceedings.’”
(quoting Dusky v. United States, 362 U.S. 402, 402 (1960))); see also United States v.
Fitzhugh, 78 F.3d 1326, 1329 (8th Cir. 1996) (finding the district court did not err in
denying defendant’s motion to withdraw a guilty plea based upon allegations that his
medical condition “impaired his memory and thus rendered this guilty plea involuntary” in
light of the district court’s “lengthy and cogent colloquy” at the hearing).

       During the hearing, the Court inquired into Miller’s mental state, and Miller
confirmed he understood the proceedings, the allegations against him, and admitted to
violating a term of his supervised release. At one point, Miller had a question relating to
the maximum penalties he faced, and the Court paused the proceedings to allow him to
discuss those terms with his attorney. Neither Miller nor his counsel raised any concerns
regarding Miller’s mental state during the hearing, and nothing about Miller’s demeanor
caused the Court to question his competency. Accordingly, the Court denies Miller’s
motion to withdraw.

       IT IS SO ORDERED.


       Dated this 25th day of March 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
